Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 1 of 10 PageID #: 501




                                                                   Government
                                                                     Exhibit
                                                                   _____________
                                                                         60
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 2 of 10 PageID #: 502
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 3 of 10 PageID #: 503
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 4 of 10 PageID #: 504
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 5 of 10 PageID #: 505
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 6 of 10 PageID #: 506
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 7 of 10 PageID #: 507
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 8 of 10 PageID #: 508
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 9 of 10 PageID #: 509
Case 4:19-cv-00415-ALM Document 22-34 Filed 03/09/20 Page 10 of 10 PageID #: 510
